Hill, J.
The dissolution of the temporary restraining order at the interlocutory hearing of the application for injunction was in effect a refusal to grant a temporary injunction. Under the evidence the court did not abuse its discretion in refusing the injunction. The grant of a supersedeas conditioned upon the plaintiff giving bond was proper, it being within the court’s equitable authority to fix terms upon which a supersedeas would be granted. Civil Code (1910), § 5502. The fact that *61after refusing the injunction the court put the defendant on terms was not a matter of which the plaintiff can complain.
October 20, 1916.
Petition for injunction. Before Judge Cox. Grady superior court. March 6, 1916.
W. V. Ouster, for plaintiff.
T. S. Hawes, for defendants.

Judgment affirmed.


All the Justices concur.